PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-1610


NOEL ARISTIDES CANALES-RIVERA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Argued: October 30, 2019                                    Decided: January 27, 2020


Before AGEE, THACKER, and Q UATTLEBAUM, Circuit Judges.


Petition denied by published opinion. Judge Quattlebaum wrote the opinion, in which
Judge Thacker joined. Judge Agee wrote a concurring opinion.


ARGUED: Richard J. Douglas, RICHARD J. DOUGLAS LLC, College Park, Maryland,
for Petitioner. Andrew B. Insenga, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent. ON BRIEF: Joseph H. Hunt, Acting Assistant
Attorney General, Briena L. Strippoli, Senior Litigation Counsel, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
QUATTLEBAUM, Circuit Judge:

       Noel Aristides Canales-Rivera, a native Honduran, claims he was persecuted by

gang members because he was a merchant in the formal Honduran economy. He petitions

this Court for review of the Order of the Board of Immigration Appeals (“BIA”) dismissing

his appeal of an Immigration Judge’s (“IJ”) denial of his application for asylum, and,

alternatively, for withholding of removal and protection under the Convention Against

Torture (“CAT”). Canales claims the BIA has improperly adopted a sweeping bar to

asylum claims brought by merchants and violated his due process rights by declining to

hear his argument for asylum eligibility and by failing to address the particular social group

he proposed. For the reasons below, we deny the petition for review and affirm the BIA.



                                             I.

       By way of background, the Immigration and Nationality Act (“INA”) vests the

Attorney General with the discretion to grant asylum to “refugees” who are unable or

unwilling to return to their native country “because of persecution or a well-founded fear

of persecution on account of race, religion, nationality, membership in a particular social

group, or political opinion. . . .” 8 U.S.C. § 1101(a)(42)(A); see also 8

U.S.C. § 1158(b)(1)(B); Dankam v. Gonzales, 495 F.3d 113, 115–16 (4th Cir. 2007).

“[A]n individual seeking asylum must show (1) that he has a subjective fear of persecution

based on race, religion, nationality, social group membership, or political opinion, (2) that

a reasonable person would have a fear of persecution in that situation, and (3) that his fear

has some basis in objective reality.” Rusu v. I.N.S., 296 F.3d 316, 324 (4th Cir. 2002).

                                              2
Importantly, the burden of proof rests with the applicant to establish status as a refugee. 8

U.S.C. § 1158(b)(1)(B); Gandziami–Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir.

2006).

         The alleged reason for persecution here is membership in a particular social group.

Neither the INA nor its associated regulations specifically define “particular social group.”

But following the BIA, we require a “particular social group” to meet three criteria: “(1)

its members share common, immutable characteristics, (2) the common characteristics give

its members social visibility, and (3) the group is defined with sufficient particularity to

delimit its membership.” Lizama v. Holder, 629 F.3d 440, 446–47 (4th Cir. 2011) (citing

Matter of Acosta, 19 I. & N. Dec. 211, 233 (B.I.A. 1985), overruled on other grounds

by Matter of Mogharrabi, 19 I. & N. Dec. 439 (B.I.A. 1987)). As for the immutability

requirement, “the members of the group either cannot change, or should not be required to

change because it is fundamental to their individual identities or consciences.” Crespin-

Valladares v. Holder, 632 F.3d 117, 124 (4th Cir. 2011) (quoting Matter of Acosta, 19 I.

& N. Dec. at 233). An applicant must demonstrate a nexus between the persecution suffered

and the membership in a particular group. Alvarez Lagos v. Barr, 927 F.3d 236, 246 (4th

Cir. 2019); see also Oliva v. Lynch, 807 F.3d 53, 58 n.3 (4th Cir. 2015) (noting that both

asylum and withholding of removal claims rely on the same factual basis).



                                             II.

         Turning now to the factual and procedural background of this appeal, while living

in Honduras, Canales operated a roasted chicken business. He claims that Mara 18 gang

                                              3
members persecuted him by demanding money and threatening him with physical violence

and death when he refused to pay. 1 Canales eventually closed his business and fled

Honduras for the United States, entering without inspection. He was then detained by

border security, placed in removal proceedings and transferred into Immigration and

Customs Enforcement custody. After receiving notice of his removal hearing, Canales filed

a timely asylum application.

       The IJ denied the asylum request after a merits hearing and concluded that Canales

did not meet the standard for withholding of removal nor was he entitled to relief under the

CAT. The IJ acknowledged that Canales claimed persecution based on membership in a

particular social group, but described the social group as “one who defied demands of

gangs in Honduras.” (J.A. 485.) Despite finding that Canales testified credibly, the IJ

determined that Canales failed “to establish that he has been persecuted in the past in

Honduras because of either his race, religion, nationality, membership in a particular social

group, or political opinion.” (J.A. 485.) He further concluded that Canales did not meet his

burden of proving that, if returned to Honduras, he would be tortured by or with the

acquiescence of public officials to establish entitlement for relief under CAT.



       1
         Mara 18—also known as 18th Street gang, Calle 18, Barrio 18 or La 18—began
in Los Angeles in the 1960s by Mexican immigrants but grew to incorporate members from
other ethnic backgrounds and countries. As Central American members were arrested and
deported to their native countries, Mara 18 gained a foothold and grew in Central America,
particularly the northern triangle of El Salvador, Guatemala and Honduras. The gang’s
criminal activities are far reaching—ranging from drug trafficking, to extortion to murder.
In fact, the violence of Mara 18 and other gangs led the northern triangle of Central
America to have one of the world’s highest homicide rates. See Clare Ribano Seelke, Cong.
Research Serv., RL34112, Gangs in Central America 3 (2016).
                                             4
       Canales appealed the IJ’s Order to the BIA maintaining that the IJ committed

evidentiary and procedural errors and disregarded the particular social group he posited.

After a de novo review, the BIA denied relief and dismissed the appeal. The BIA

acknowledged the IJ failed to review the proposed social group of “merchants in the formal

Honduran economy.” But the BIA evaluated that alleged social group in its own review

and concluded that the group was not legally cognizable. More specifically, it held that

merchants of the Honduran formal economy lack the immutability required by law. The

BIA further explained that while Canales experienced extortion, such general criminal

conduct did not constitute persecution on account of his membership in the proposed social

group, and so was not a basis for asylum or related protection. The BIA also agreed with

the IJ that Canales failed to establish that he would experience torture inflicted by or at the

instigation of or with the consent or acquiescence of a public official if he returned to

Honduras. 2

       Canales filed a timely petition to this Court. We have jurisdiction to review final

orders of the BIA pursuant to 8 U.S.C. § 1252. See Huaman-Cornelio v. Bd. of Immigration

Appeals, 979 F.2d 995, 999 (4th Cir. 1992) (recognizing that final orders in deportation

proceedings come from the BIA, the highest administrative tribunal, and thus, the court of

appeals reviews the findings and order of the BIA).




       2
         The BIA also rejected Canales’s argument that the IJ’s evidentiary or procedural
errors denied him a fair hearing concluding that the IJ’s overall conduct of the hearing was
within proper judicial bounds.

                                              5
                                            III.

        On appeal, Canales makes two primary arguments. First, he argues that the

Executive Office for Immigration Review of the Department of Justice, acting through the

Attorney General (the “Agency”), improperly applied a bar to asylum for merchant

persecution victims like Canales by relying on the seminal BIA case Matter of Acosta, 19

I. & N. Dec. 211 (B.I.A. 1985), to conclude that a petitioner’s identity as a merchant is not

an immutable characteristic. Canales maintains that the Agency adopted a non-neutral

policy on merchant persecution victims inconsistent with the Supreme Court mandates in

Braunfeld v. Brown, 366 U.S. 599 (1961), Burwell v. Hobby Lobby Stores, Inc., 573 U.S.
682 (2014) and Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Commission, 138 S.

Ct. 1719 (2018). He contends that these decisions demonstrate the Supreme Court’s

recognition of merchant claims in matters of conscience. Second, Canales argues that the

Agency violated Canales’s due process rights by substituting its own particular social

group formation for the group he alleged and declining to hear his argument for asylum

eligibility. 3



        3
          In his opening brief, Canales does not express any disagreement with the BIA in
its affirmance of the IJ’s finding that fear of general criminal extortion fails to amount to
persecution on account of membership in his proposed social group. See Crespin-
Valladares, 632 F.3d at 127 (“[T]he INA mandates that those who seek refugee status
demonstrate that they fear persecution ‘on account of’ a protected ground.”). As Canales
has abandoned any challenge to this conclusion, we note that the BIA’s determination of
this matter provides an independent and alternative ground to deny Canales’s petition,
Yousefi v. U.S. INS, 260 F.3d 318, 326 (4th Cir. 2001) (per curiam), but decline to further
address it because we also agree that Canales failed to posit a particular social group
eligible for asylum or related protection.

                                             6
       In response, the Agency argues that the Court lacks jurisdiction to review Canales’s

argument that the BIA’s interpretation of “particular social group” is contrary to Supreme

Court precedent concerning merchants because it was not raised below. And as to the IJ’s

purported failure to consider the social group Canales proposed, the Agency contends any

error did not impact the outcome of the proceedings because the BIA considered his

proposed particular social group and properly concluded that the group was not legally

cognizable.



                                            IV.

       Before we address the merits of the parties’ arguments on appeal, we set forth our

standard of review. “[A]ny judicial inquiry into the handling of immigration matters is

substantially circumscribed” because matters of immigration are primarily within the

control of the executive and the legislature. Rusu, 296 F.3d at 320. We review the BIA’s

legal conclusions de novo and our review of the agency’s factual findings is narrow and

deferential. Mulyani v. Holder, 771 F.3d 190, 197 (4th Cir. 2014).

       Consistent with that standard, a BIA decision granting or denying asylum under 8

U.S.C. § 1158(a) “shall be conclusive unless manifestly contrary to the law and an abuse

of discretion.” 8 U.S.C. § 1252(b)(4)(D); see also Djadjou v. Holder, 662 F.3d 265, 273




       Canales also fails to challenge the BIA’s rulings finding him ineligible for CAT
protection or withholding of removal. We, therefore, decline to address this ruling as well.
See Williams v. Giant Food Inc., 370 F.3d 423, 430 n. 4 (4th Cir. 2004) (“As an initial
matter, Williams makes no argument in her brief to support this assertion, and we deem it
abandoned on appeal.”) (citing Fed. R. App. P. 28(a)(9)).
                                             7
(4th Cir. 2011). We may not disturb the BIA’s determinations on asylum eligibility so long

as those determinations “are supported by reasonable, substantial, and probative evidence

on the record considered as a whole.” Tassi v. Holder, 660 F.3d 710, 719 (4th Cir. 2011).



                                           V.

       Although not the primary focus of his appellate arguments, we start by addressing

Canales’s substantive claim that the Agency violated his due process rights by declining to

hear his argument for asylum eligibility and by failing to address the particular social group

he proposed. To be sure, deportation and asylum hearings are subject to the requirements

of procedural due process. Rusu, 296 F.3d at 320. To succeed on a due process claim in an

asylum proceeding, Canales must establish two closely linked elements: “(1) that a defect

in the proceeding rendered it fundamentally unfair and (2) that the defect prejudiced the

outcome of the case.” Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008). Prejudice

requires that the “rights of [an] alien have been transgressed in such a way as is likely to

impact the results of the proceedings.” Rusu, 296 F.3d at 320-321 (internal citations and

quotation marks omitted). We conclude that Canales is unable to meet this standard.

       First, we, like the BIA, acknowledge the IJ did not address “merchants in the formal

Honduran economy” as Canales’s proposed particular social group. But the BIA did so

upon review, specifically considering the exact social group proposed by Canales, applying

the criteria set forth in Acosta and concluding that being a merchant in the formal Honduran

economy is not an immutable characteristic. Importantly, the BIA was administratively

authorized to address the IJ’s decision on appeal and the “scope of this review [is not

                                                8
limited] in any way.” Huaman-Cornelio, 979 F.2d at 998 (“The BIA, not the IJ, wields

ultimate authority over asylum decisions, subject only to the specific intervention of the

Attorney General.”). Thus, Canales cannot demonstrate any prejudice from a due process

perspective based on any failings in the IJ’s analysis.

       Further, the BIA was substantively correct in its analysis. The BIA’s long-standing

interpretation of “particular social group” as a group of persons sharing a common,

immutable characteristic dates to Acosta. There, the BIA concluded that being a member

of an organization of taxi drivers as part of the transportation industry of El Salvador and

refusing to participate in guerrilla-sponsored work stoppages were not immutable

characteristics that constituted membership in a particular social group because members

could avoid any threats from guerrilla members by either changing jobs or by cooperating

with the stoppage. The BIA concluded that “‘[p]ersecution on account of membership in a

particular social group’ refers to persecution that is directed toward an individual who is a

member of a group of persons all of whom share a common, immutable

characteristic. . . .” Matter of Acosta, 19 I. & N. Dec. at 212.

       Since then, this Court and other circuit courts have rejected similar arguments

related to merchants and other entrepreneurial groups. In an unpublished decision, this

Court affirmed a BIA order denying an application for asylum and withholding of

deportation where the petitioner had asserted persecution on the basis of membership in an

“entrepreneurial social group.” Arevalo v. I.N.S., 176 F.3d 475, 1999 WL 181587, at *2

n.2 (4th Cir. 1999) (unpublished table decision). There, we concluded that “Arevalo’s

allegation that her family members were targeted as the proprietors of a restaurant does not

                                              9
qualify her as a member of a social group within the protections of the statute.” Id. at *2.

Likewise, we have acknowledged that we must defer to the BIA’s reasonable interpretation

of “particular social group.” 4 See Lizama v. Holder, 629 F.3d at 446-47. And for this

reason, this Court has consistently cited to Acosta in adopting its conception of “particular

social group” and in focusing on the immutability criterion. See, e.g., Crespin-Valladares,
632 F.3d at 124.

       Other circuits have followed suit. In Mwembie v. Gonzales, 443 F.3d 405 (5th Cir.

2006), the Fifth Circuit rejected a petitioner’s claim that she was persecuted on account of

membership in a particular social group of government employees. There, the Fifth Circuit

concluded that the petitioner could change her employment, meaning that she was not a

member of a group of persons who share a common immutable characteristic. Id. at 414-

15 (5th Cir. 2006). Similarly, in Nadmid v. Holder, 784 F.3d 357 (7th Cir. 2015), the

Seventh Circuit held that the proposed social group of “Mongolian business owners who

seek to expose and end political corruption of private businesses,” was premised on a

profession as opposed to an “immutable and fundamental characteristic.” Id. at 359-60.

       Although the BIA’s order dismissing Canales’s appeal is consistent with this

precedent, Canales urges us to reject these decisions arguing they are based on Acosta’s

flawed foundation of a blanket prohibition against merchants. We disagree. Instead, we




       4
        This Court defers to the BIA’s reasonable interpretation of a particular social group
under Chevron U.S.A., Inc., v. National Resources Defense Council, Inc., 467 U.S. 837
(1984). See also Crespin-Valladares, 632 F.3d at 124 (holding that Chevron deference
should be accorded to the BIA’s long-standing interpretation of “particular social group.”)
                                             10
read Acosta as an individualized decision evaluating the social group identified by the

petitioner there to the criteria the BIA set forth for a recognizable particular social group.

       Canales alternatively argues that “merchants in the formal Honduran economy”

meet the Acosta criteria for a social group because they have the immutable characteristics

of self-determination and self-sufficiency. But these characteristics are not limited to the

members of the group Canales proposes. Indeed, these characteristics apply to many in

Honduras and elsewhere whether or not they are merchants. An application for asylum

requires more than designating an otherwise undefined group and identifying

characteristics that apply to members of society in general. 5 If we were to accept the

characteristics offered by Canales as sufficiently immutable, we would effectively

eliminate the boundaries for social groups our precedent requires.

       Finally, we address Canales’s argument that the Agency’s non-neutral stance on

merchant individual identity and conscience is prohibited by the Supreme Court decisions

in Braunfeld, Hobby Lobby and Masterpiece Cakeshop. This issue is the primary focus of

Canales’s briefing. Despite that, the Agency maintains it is unexhausted as it was never


       5
         In addition to immutability, members of a particular social group must have “social
visibility, meaning that members possess characteristics visible and recognizable by others
in the native country; be defined with sufficient particularity to avoid indeterminacy; and
not be defined exclusively by the fact that its members have been targeted for persecution.”
Zelaya v. Holder, 668 F.3d 159, 165–66 (4th Cir. 2012) (recognizing that the petitioner’s
proposed social group of young Honduran males who refuse to join MS-13 did not have
the immutable characteristic of family bonds and denying petition for review with respect
to asylum and withholding of removal claims). Further, a proposed social group must have
“particular and well-defined boundaries, such that it constituted a discrete class of
persons.” Id. at 166. But the BIA concluded that the proposed particular social group is not
legally cognizable because being a merchant is not an immutable characteristic. Thus, we
need not further address these additional requirements.
                                              11
raised before the Agency. Therefore, according to the Agency, we lack jurisdiction to

review it now. In response, Canales contends he fully documented and briefed before the

Agency his argument concerning merchant eligibility and the viability of economic activity

as the foundation for his qualifying particular social group membership. Citing Ramirez v.

Sessions, 887 F.3d 693 (4th Cir. 2018), Canales argues that he satisfies the exhaustion

requirement because he presented the basis for relief below and is simply developing the

argument before this Court by citing instructive Supreme Court precedent.

       Although this is a close issue, we find we have jurisdiction. Even still, the Supreme

Court decisions cited above are far too distant from Canales’s claim that merchants in the

formal Honduran economy are a protected class under federal immigration laws to support

his petition. As the Agency correctly points out, these cases involve the First Amendment’s

religious freedoms and the Religious Freedom Restoration Act (“RFRA”). They in no way

identify merchants as a particular or specific class of individuals entitled to certain absolute

protections under the INA, nor do they relate in any way to Canales’s claims for asylum. 6

We decline to disturb the BIA’s determinations.




       6
         We find any remaining due process claims about procedures employed by the
Agency to be unavailing. Reviewing these claims de novo, Canales fails to show the
alleged errors impacted the outcome of his case. Immigration judges have fairly broad
power, by way of regulations, to exercise independent judgment and discretion. See Rusu,
296 F.3d at 320; 8 C.F.R. § 1003.1. Further, evidentiary determinations in immigration
proceedings are limited only by due process considerations. Anim, 535 F.3d at 256.

                                              12
                                            VI.

       In conclusion, we must uphold the denial of Canales’s asylum claim unless that

denial is “manifestly contrary to the law and an abuse of discretion.” 8

U.S.C. § 1252(b)(4)(D). The BIA’s ruling that Canales’s proposed social group does not

constitute a particular social group under the INA is not manifestly contrary to the law nor

an abuse of discretion. For the foregoing reasons, we deny Canales’s petition for review

and affirm the BIA’s order. 7

                                                                      PETITION DENIED




       7
         Although Canales abandoned his withholding of removal challenge on appeal, we
note that because Canales is ineligible for asylum under the INA, he necessarily fails to
establish the higher standard of proof for withholding under the INA. Zelaya, 668 F.3d at
167.
                                            13
AGEE, Circuit Judge, concurring in the judgment:

       I concur in the majority’s conclusion that Noel Aristides Canales-Rivera cannot

demonstrate any prejudice with respect to his due process claim because the Board of

Immigration Appeals (the “BIA”) independently rejected his proposed social group.

Further, I agree that the BIA was substantively correct in its analysis, applying the criteria

set forth in Matter of Acosta, 19 I. & N. Dec. 211 (B.I.A. 1985), overruled in part on other

grounds by Matter of Mogharrabi, 19 I. & N. Dec. 439 (B.I.A. 1987), to conclude that a

petitioner’s identity as a merchant in the formal Honduran economy is not an immutable

characteristic for purposes of establishing eligibility for asylum.

       I write separately, however, because I respectfully disagree with the majority’s

conclusion that we have jurisdiction to consider Canales’ argument that the Executive

Office for Immigration Review (the “Agency”) utilizes a non-neutral stance on merchant

identity and conscience that is prohibited by the Supreme Court’s decisions in Braunfeld

v. Brown, 366 U.S. 599 (1961); Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682 (2014);

and Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Commission, 138 S. Ct. 1719

(2018). While I agree with the majority’s substantive conclusion that these cases “in no

way identify merchants as a particular or specific class of individuals entitled to certain

absolute protections” or “relate in any way to Canales’s claims for asylum,” Maj. Op. at

12, I would hold that the Court lacks jurisdiction to consider this claim because Canales

has failed to exhaust this particular contention before the Agency. See 8 U.S.C.

§ 1252(d)(1).



                                             14
                                               I.

          “A court may review a final order of removal against an alien only if ‘the alien has

exhausted all administrative remedies available to the alien as of right.’” Etienne v. Lynch,

813 F.3d 135, 138 (4th Cir. 2015) (quoting § 1252(d)(1)). “We apply this exhaustion

requirement not only to ‘final order[s] of removal’ globally, but also to particular claims

specifically.” Shaw v. Sessions, 898 F.3d 448, 456 (4th Cir. 2018). “Thus, if an alien could

have raised an argument before the [BIA], but didn’t, we do not have the authority to

consider the argument in the first instance.” Id.; see also Massis v. Mukasey, 549 F.3d 631,

638 (4th Cir. 2008) (“We have previously interpreted [§ 1252(d)(1)] as a jurisdictional

bar.”).



                                               II.

          To satisfy this exhaustion requirement, Canales must have raised each issue before

the Agency. 8 U.S.C. § 1252(d)(1); see also Massis, 549 F.3d at 638 (“[A]n alien’s failure

to dispute an issue on appeal to the BIA constitutes a failure to exhaust administrative

remedies that bars judicial review.”).

          In his briefs before the IJ and the BIA, Canales contended that his proposed social

group of “merchants in the formal Honduran economy” qualified as a “particular social

group” eligible for asylum under Acosta. 1 In his Pre-Hearing Brief to the IJ, Canales argued


          1
        Under 8 U.S.C. § 1101(a)(42)(A), asylum may be granted when the petitioner is
unable to return to his or her native country “because of persecution or a well-founded fear
of persecution on account of race, religion, nationality, membership in a particular social

                                               15
that “[c]onsistent with the BIA’s Acosta decision, merchants in the formal Honduran

economy are a cognizable [particular social group]” because they “are a discrete group with

a shared characteristic: firm devotion to economic autonomy and freedom”—a

characteristic that, according to Canales, is “immutable.” A.R. 641. And in his Notice of

Appeal to the BIA, Canales similarly contended that he had demonstrated before the IJ “by

a preponderance of the evidence that he is eligible for asylum” because he “experienced

persecution . . . because of his membership in a particular social group[.]” A.R. 59; see also

A.R. 15 (contending in additional briefing to the BIA that he had “provided convincing

substantial evidence that . . . economic activity is firmly within the universe of U.S. refugee

protections and emphatically not excluded from Acosta’s flexible case-by-case approach”).

Canales’ central contention before the Agency can be summarized as follows: merchants

in the formal Honduran economy fulfill Acosta’s “particular social group” requirements.

       Yet in his Opening Brief before this Court, Canales changed his approach, arguing

instead that Acosta was incorrect because it ran counter to Supreme Court precedent—in

particular, Hobby Lobby and Masterpiece Cakeshop—requiring a government agency to


group, or political opinion[.]” Although the Immigration and Nationality Act (the “INA”)
does not define “particular social group,” this Court has long deferred to the BIA’s
interpretation set forth in Matter of Acosta, which provides that to qualify as a “particular
social group,” a group’s members (1) must share “common, immutable characteristic[s]”
that (2) give the group “social visibility” and that (3) define the group with sufficient
particularity to have “well-defined boundaries,” i.e., “constitute[] a ‘discrete class of
persons.’” Crespin-Valladares v. Holder, 632 F.3d 117, 124–26 (4th Cir. 2011) (citing
Matter of Acosta, 19 I. & N. Dec. at 233).
       In his Pre-Hearing Brief, Canales contended that in addition to sharing a common,
immutable characteristic, the proposed group was also “visible” and was delimited because
the group included only merchants who had “compli[ed] with government registration and
revenue statutes.” A.R. 650.
                                              16
remain neutral with respect to what may be considered fundamental to a merchant’s

individual identity or conscience. Specifically, Canales took issue with the BIA’s

conclusion that an individual’s choice of livelihood is not so fundamental to his or her

identity that it can constitute an immutable characteristic. But Canales contended that

because a government agency must remain neutral on such matters, the BIA could not have

adjudicated “the fundamentality of merchant status to [an asylum] applicant’s own

individual identity or conscience.” Opening Br. at 25. In turn, Canales argued, the

requirement of government neutrality set forth by Supreme Court precedent necessitated a

“modification of Acosta,” Reply Br. at 10, which has required application of “a non-neutral

policy against merchants on what is or is not fundamental to a merchant’s individual

identity or conscience.” Opening Br. at 25. That is, “[t]he Agency’s Acosta[-based] non-

neutrality on merchant matters of conscience should not stand.” Opening Br. at 26.

       In placing Canales’ arguments before the Agency and this Court side-by-side, it is

evident that he has fundamentally changed the legal basis for his challenge in this Court

from what he argued in the Agency. Before the Agency, Canales argued that his proposed

social group fit within the requirements set forth by Acosta. But before this Court, he has

argued that Acosta is invalid. In my view, he has failed to exhaust this latter argument as it

was never presented until briefing in this Court and it is not connected to the argument

made below. Canales has not simply expanded the arguments he is making for why his

identified social group satisfies Acosta, he has directed his challenge at an entirely different




                                              17
mark—the validity of Acosta itself. That threshold question has no bearing on the preserved

issue of how to apply Acosta. 2

       This Court’s precedent supports this view. For example, in Shaw, the petitioner—

who had been ordered removed because of his conviction for a controlled substance

offense—argued before the BIA that the IJ improperly considered his indictment in

contravention of an INA implementing regulation that, according to the petitioner,

prohibited the use of indictments as evidence in removal proceedings. But at oral argument,

the petitioner raised a new theory regarding why the petition should be granted: “that DHS

could not carry its burden to demonstrate his removability because the indictment in the

administrative record . . . was not the indictment to which he pleaded guilty.” 898 F.3d at



       2
          To this point, I would also observe that Canales’ reliance on Ramirez v. Sessions,
887 F.3d 693 (4th Cir. 2018), is misplaced. There, the government argued that this Court
was barred from reviewing certain “more specific” points set forth by the petitioner
regarding how and why obstruction of justice did not constitute a crime of moral turpitude
because the petitioner had failed to make these points before the BIA. Id. at 700. The
government similarly argued that the petitioner’s “citing [of] certain cases for the first time
on appeal” prevented this Court from considering those cases. Id. But the Court rejected
those arguments, concluding there was no basis “for applying the exhaustion requirement
at this level of granularity” because it would “strip appellate counsel’s ability to bolster
existing arguments” and “limit the universe of available case law and precedent to those
already cited below.” Id. Rather, this Court observed that § 1252(d) prohibits “the
consideration of bases for relief that were not raised below, and of general issues that were
not raised below,” but not consideration of “specific, subsidiary legal arguments, or
arguments by extension, that were not made below.” Id. at 700.
        Ramirez does not apply to this case, in which Canales has set forth an entirely new
legal theory, rather than expanding on or refining an existing one. Thus, his argument
concerning Acosta’s conflict with Supreme Court precedent cannot be viewed as an
“argument[] by extension” or a “subsidiary legal argument[],” which Ramirez would
permit us to review. Similarly, his first-time citation to Supreme Court precedent cannot
be viewed as “bolster[ing] existing arguments.” Id.

                                              18
456. The Court rejected this argument, noting that he had “never argued before the

[Agency] that there was any defect in the conspiracy indictment, but only that all

indictments were impermissible evidence.” Id. 3 Given that the petitioner had presented an

entirely different legal theory on appeal, he had failed to exhaust it. Similarly, in Velasquez

v. Sessions, 866 F.3d 188, 197 (4th Cir. 2017), this Court observed that it potentially lacked

jurisdiction over a petitioner’s asylum claim because on appeal she had attempted to

reframe her persecution as part of a larger scheme orchestrated by the MS-13 gang, rather

than on the basis of a familial conflict with one individual, as originally contended.

Furthermore, “[n]one of [the petitioner’s] arguments to the IJ or the Board asserted that she

was being persecuted by a gang.” Id.

       As in the foregoing examples, Canales asserts an entirely new legal theory on

appeal, contending before the Agency that Acosta governed his asylum claim and that he

met its requirements. But upon rejection of his Acosta-based claim, he now argues in this

Court that Acosta is invalid. Canales never presented such a theory to the Agency. Thus,

the reasoning of Shaw and Velasquez should apply with equal force here to conclude

Canales failed to exhaust his claim. 4


       3
          Although Shaw also observed that the petitioner had failed to raise this argument
in his brief before the Court, it recognized that “[t]o fail to raise a legal theory before the
Board is to abandon that theory.” 898 F.3d at 456.
        4
          There are of course exceptions to § 1252(d)’s jurisdictional bar, but those are
situations in which the petitioner has set forth the gist of his or her argument before the
Agency such that it has had an opportunity to consider it. For example, this Court has
previously found that even when an alien fails to raise a claim in his or her brief to the BIA,
raising the issue in other ways—such as through the notice of appeal to the BIA—and/or
the BIA’s consideration of the issue proves sufficient for this Court to exercise jurisdiction

                                              19
       Exercising jurisdiction under these circumstances undermines the “twin purposes”

of the exhaustion requirement: “protecting administrative agency authority and promoting

judicial efficiency.” Kurfees v. INS, 275 F.3d 332, 336 (4th Cir. 2001). “Both objectives

are served when . . . the BIA has exercised its authority by issuing a conclusive ruling on a

particular issue in the petitioner’s agency proceedings and the Court knows the agency’s

final adjudication of the issue in the petitioner’s case.” Cabrera v. Barr, 930 F.3d 627, 633

(4th Cir. 2019). Here, because the BIA did not address this particular argument, it has not

had the opportunity to exercise its authority or expertise on this matter, which would have

been especially welcome given the importance of Acosta in determining asylum eligibility.

As Canales observed in his Appeal Brief to the BIA, Acosta is a “keystone of modern

asylum law.” A.R. 37. Thus, passing on the viability of Acosta without the BIA’s input has

both deprived this Court of the BIA’s expertise in this area and, by requiring this Court to

review this argument from scratch, undermined judicial efficiency. Thus, I would find that

§ 1252(d) bars our review of Canales’ argument.



                                             III.

       For the reasons set forth above, I would dismiss Canales’ argument concerning the

Agency’s purportedly non-neutral stance towards merchant identity and conscience for

failure to exhaust. I concur in the majority’s opinion in all other respects.




over the issue. E.g., Lizama v. Holder, 629 F.3d 440, 448–49 (4th Cir. 2011). But this is
not such a case, because Canales failed to raise this argument concerning the viability of
Acosta before the BIA, and the BIA did not consider it.
                                              20